                   

 
Volt Information Sciences, Inc.
1065 Avenue of the Americas
New York, New York 10018
 
March 30, 2015
       
Glacier Peak Capital LLC
500 108th Ave NE, Suite 905
Bellevue, WA 98004
Attention: John C. Rudolf


 
Ladies and Gentlemen:
           
This letter (this “Agreement”) constitutes the agreement between Volt
Information Sciences, Inc., a New York corporation (the “Company”), Glacier Peak
Capital LLC, a Washington limited liability company (“GP LLC”), Glacier Peak
U.S. Value Fund, L.P., a Washington limited partnership (“GP LP”), and John C.
Rudolf, an individual resident in the State of Washington, (John C. Rudolf, GP
LLC and GP LP are collectively referred to herein as the “Investors”), with
respect to the matters set forth below.
          
1.           (a) The Board of Directors of the Company (the “Board”) has
authorized an amendment (the “Amendment”) to Article Ninth of the Restated
Certificate of Incorporation of the Company, as amended (the “Certificate”), in
the form of the certificate of amendment to the Certificate set forth as Exhibit
A hereto, providing for the elimination of the classification of directors of
the Company and for annual elections of directors of the Company.
 
(b) The Amendment shall be submitted to a vote of the shareholders of the
Company at the 2015 Annual Meeting of Shareholders (the “Annual
Meeting”).  Certain shareholders of the Company have entered into a voting
agreement in the form set forth as Exhibit B hereto, pursuant to which each such
shareholder has agreed to vote or cause to be voted all shares of Common Stock,
par value $.10, of the Company (the “Common Stock”) beneficially owned by it in
favor of the approval of the Amendment and the election of each of the Company
Nominees (as defined below).
 
(c) The closing of the polls for the election of directors at the Annual Meeting
shall not take place until following the closing of the polls for the approval
of the Amendment and, if the Amendment is duly approved by the holders of Common
Stock, until following the effectiveness of the Amendment under New York
law.  Immediately following approval of the Amendment, the Amendment shall be
signed and delivered to the department of state of the State of New York.


2.           The Board has, in accordance with Article Ninth of the Certificate,
adopted a resolution fixing the size of the Board at nine directors, effective
as of the date hereof and appointed John C. Rudolf to fill the vacancy created
by such increase in the size of the Board.  During the Restricted Period (as
defined below), the Board will not increase the size of the Board to more than
nine members.  Lloyd Frank has delivered to the Company an irrevocable letter
retiring from the Board and each committee thereof on which he serves effective
as of immediately prior to the Annual Meeting, in the form of Exhibit C hereto.
 
 
-1-

--------------------------------------------------------------------------------

 
            
3.The Nominating/Corporate Governance Committee of the Board has recommended
that the Board nominate, and the Board has agreed to, and will, nominate, each
of James E. Boone, Nick S. Cyprus, Michael D. Dean, Dana Messina, John C.
Rudolf, and Laurie Siegel (each, a “Company Nominee”) for election as directors
of the Company at the Annual Meeting. In addition, each director who is a member
of the class of directors up for election at the 2016 annual meeting of
shareholders (the “2016 Annual Meeting”) who has not retired as set forth in
Section 2 will continue as a director for such director’s current term. If the
Amendment is not duly approved by the holders of Common Stock at the Annual
Meeting, the Company Nominees will be classified as members of the classes of
directors set forth on Exhibit D hereto. At the first meeting of the Board
following the Annual Meeting, Mr. Rudolf will be appointed as a member of the
Nominating/Corporate Governance Committee of the Board and as a member of the
Audit Committee of the Board.
         
4. In connection with the Annual Meeting, (i) the Company will recommend that
the Company’s shareholders vote in favor of the approval of the Amendment and
the election of each of the Company Nominees, solicit proxies for the approval
of the Amendment and the election of each of the Company Nominees, and cause all
shares of Common Stock represented by proxies granted to it (or any of its
officers, directors or representatives) to be voted in favor of the approval of
the Amendment and the election of each of the Company Nominees and (ii) the
Investors will vote or cause to be voted all shares of Common Stock beneficially
owned by them on the record date for the Annual Meeting and all shares in which
GPC LLC holds an irrevocable proxy pursuant to that certain Voting Agreement and
Irrevocable Proxy dated as of October 28, 2014 by and among Glacier Peak Capital
LLC, Jerome Shaw, Joyce Cutler-Shaw, The Jerome and Joyce Shaw Family Trust
U/D/T dated 8/6/1969, and The Rachel Lynn Shaw Trust U/D/T dated 11/23/2001 (the
“Proxy Shares”), in favor of the approval of the Amendment and the election of
each of the Company Nominees. The Company agrees that the Annual Meeting will be
held no later than May 31, 2015. 
      
5.           John C. Rudolf has delivered to the Company an irrevocable letter
of resignation from the Board and all committees of the Board in the form of
Exhibit E which shall become effective without further action by any Person if
at any time the Investors beneficially own in the aggregate less than fifty
percent (50%) of the shares of Common Stock beneficially owned by them as of the
date hereof, excluding, for the avoidance of doubt, the Proxy Shares.
     
6.           During the Restricted Period, if either James E. Boone or John C.
Rudolf (the “Investor Designees”) ceases to be a member of the Board for any
reason (other than as contemplated by Section 5), then the Investors will be
entitled to designate (and the Board will appoint promptly after such
designation, subject to approval by the Board, such approval not to be
unreasonably withheld or delayed) another person (a “Replacement Designee”) to
serve as a director in place of such Investor Designee.  Any Replacement
Designee, as applicable, must (i) be qualified to serve as a member of the Board
under all applicable corporate governance policies or guidelines of the Company
and the Board and applicable legal, regulatory and stock market requirements;
and (ii) meet the independence requirements with respect to the Company of the
listing rules of the NYSE MKT or any successor thereto. Upon becoming a member
of the Board, the Replacement Designee will succeed to all of the rights and
privileges, and will be bound by the terms and conditions, of an Investor
Designee under this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
       
7.           Each Investor Designee (and any Replacement Designee) shall agree
in writing, during the term of any service as a director of the Company, (i) to
comply with all policies, procedures, processes, codes, rules, standards and
guidelines applicable to members of the Board, including, without limitation,
the Company’s code of conduct, insider trading policy, its Regulation FD policy,
its related party transactions policy and corporate governance guidelines and
(ii) to keep confidential and not publicly disclose discussions and matters
considered in meetings of the Board and Board committees, unless previously
disclosed publicly by the Company. Each Investor Designee shall execute such
other reasonable and customary director onboarding documentation required by the
Company in connection with the appointment or election of new Board members.
 
8.           Each Company Nominee who does not serve on the Board as of the date
of this Agreement shall be appointed an observer to the Board (each, a “Board
Observer”) until the Annual Meeting.  Each Board Observer will (i) receive
copies of all notices and written information furnished to the full Board,
reasonably in advance of each meeting to the extent practicable, and (ii) be
permitted to be present at all meetings of the full Board (whether by phone or
in person).  Notwithstanding the foregoing, (A) the Company shall be entitled to
withhold any information and exclude any Board Observer from any meeting, or any
portion thereof, as is reasonably determined by the Company to be necessary to
protect the Company’s attorney-client privilege, or as otherwise may be
appropriate until the Company Nominee is elected to the Board, and (B) each
Board Observer shall execute a confidentiality agreement in form and substance
reasonably acceptable to the Company with respect to the information and
discussions to which such Board Observer will have access.
 
9.           Until after the Board is reconstituted at the Annual Meeting, the
Board shall not: (i) amend its bylaws in any manner, or (ii) without the
approval of a majority of the Board (including John C. Rudolf in his capacity as
a member of the Board), amend any director or executive compensation or
severance arrangement, or (iii) enter into, modify or amend any provision,
policy or agreement providing exculpation, indemnification or advancement of
expenses in favor of the current or former directors, officers or employees, as
the case may be, of the Company or its Subsidiaries.
 
10.           The Company has prepared a press release (the “Company Press
Release”), a copy of which is attached as Exhibit F. None of the Investors nor
any of their Affiliates or Associates shall make any public statement regarding
the subject matter of this Agreement or the matters set forth in Exhibit F prior
to the issuance of the Company Press Release. Other than the filing of an
amendment to the Schedule 13D previously filed by the Investors summarizing and
attaching this Agreement as an exhibit to the Schedule 13D and the issuance by
the Investors of a press release that is consistent with the Company Press
Release, none of the Investors nor any of their Affiliates or Associates shall
make any public statement regarding the subject matter of this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
             
11.           From the date of this Agreement to the Expiration Date (the
“Restricted Period”), none of the Investors shall, and each Investor shall cause
its respective Affiliates and Associates and its and their respective
principals, directors, general partners, officers, employees, and agents and
representatives acting on its behalf not to, in any way, directly or indirectly
(in each case except as expressly permitted or required by this Agreement):
 
(a)           engage in any “solicitation” (as such term is used in the proxy
rules of the Securities and Exchange Commission (the “SEC”) of proxies or
consents with respect to the election or removal of directors or any other
matter or proposal or in any referendum of stockholders of the Company or become
a “participant” (as such term is used in the proxy rules of the SEC) in any such
solicitation of proxies or consents or in any such referendum;
 
(b)           form or join or in any way participate in any a “group” as defined
pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), with respect to any Common Stock, other than solely with
other Affiliates of one or both of the Investors with respect to Common Stock
now or hereafter owned by them;
 
(c)           acquire, or offer, seek or agree to acquire, by purchase or
otherwise, or direct any third party in the acquisition of, any shares of Common
Stock or assets, or rights or options to acquire any shares of Common Stock or
assets, of the Company or engage in any swap or hedging transactions or other
derivative agreements of any nature with respect to Common Stock, if such
acquisition or transaction would result in the Investors having beneficial
ownership of, or economic exposure to, more than 15% of the Common Stock;
 
(d)           effect or seek to effect, whether alone or in concert with others,
any tender offer, exchange offer, merger, business combination,
recapitalization, restructuring, liquidation, dissolution or extraordinary
transaction involving the Company or its securities or assets (each, an
“Extraordinary Transaction”) (it being understood that the foregoing shall not
restrict the Investors from tendering shares, receiving payment for shares or
otherwise participating in any such transaction on the same basis as other
shareholders of the Company, or from participating in any such transaction that
has been approved by the Board);
 
(e)           enter into a voting trust, arrangement or agreement, subject any
shares of Common Stock to any voting trust, arrangement or agreement or grant
any proxy with respect to shares of Common Stock now or hereafter owned by them;
 
(f)           (i) seek, alone or in concert with others, election or appointment
to, or representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, (ii) seek, alone or in
concert with others, the removal of any member of the Board or (iii) otherwise
seek, alone or in concert with others, to control or influence the Board,
management or policies of the Company and its Subsidiaries;
        
 
-4-

--------------------------------------------------------------------------------

 
         
(g)           make any proposal for consideration by the Company’s stockholders
at any annual or special meeting of stockholders of the Company or any
referendum of stockholders;
 
(h)          enter into any discussions, negotiations, agreements or
understandings with any third party with respect to any of the foregoing, or
advise, assist, intentionally encourage or seek to persuade any third party to
take any action with respect to any of the foregoing, or otherwise take or cause
any action inconsistent with any of the foregoing;
 
(i)           make any request for stock list materials or other books and
records of the Company under Section 624 of the New York Business Corporation
Law or other statutory or regulatory provisions providing for shareholder access
to books and records;
 
(j)            institute any litigation, arbitration or other proceeding against
the Company or any of its current or former directors or officers in order to
effect or take any of the actions expressly prohibited by this Section;
provided, however, that for the avoidance of doubt the foregoing shall not
prevent any Investor from (A) bringing litigation to enforce the provisions of
this Agreement, (B) making counterclaims with respect to any proceeding
initiated by, or on behalf of, the Company against an Investor, or
(C)  exercising statutory rights under Section 623 of the New York Business
Corporation Law; provided, further, that the foregoing shall also not prevent
the Investors from responding to or complying with a validly issued legal
process; or
 
(k)           make any request or submit any proposal to amend the terms of this
Agreement, in each case which would reasonably be expected to result in a public
announcement of such request or proposal.
 
Notwithstanding anything to the contrary in this Agreement, neither Mr. Rudolf
nor any Replacement Designee, during his (or her) term of service as a director
of the Company, will be prohibited from acting in his (or her) capacity as a
director or from complying with his (or her) fiduciary duties as a director of
the Company (including, without limitation, voting on any matter submitted for
consideration by the Board, participating in deliberations or discussions of the
Board and making suggestions or raising any issues or recommendations to the
Board).
 
In addition, the foregoing provisions of this Section 11 shall not be deemed to
prohibit the Investors or their directors, officers, partners, employees,
members or agents (acting in such capacity) from communicating privately with
the Company’s directors, chief executive officer or advisors so long as such
communications do not, are not intended to, and would not reasonably be expected
to, require any public disclosure of such communications.
 
 
-5-

--------------------------------------------------------------------------------

 
           
12.           During the Restricted Period, the Company and the Investors shall
each refrain from making, and shall cause their respective Affiliates and
Associates and its and their respective principals, directors, stockholders,
members, general partners, officers and employees not to make, any statement or
announcement that both relates to and constitutes an ad hominem attack on, or
that both relates to and otherwise disparages, impugns or is reasonably likely
to damage the reputation of, (a) in the case of statements or announcements by
any of the Investors: the Company or any of its Affiliates or Subsidiaries or
any of its or their respective officers, directors or employees or any person
who has served as an officer, director or employee of the Company or any of its
Affiliates or Subsidiaries, (b) in the case of statements or announcements by
the Company: the Investors and the Investors’ advisors, their respective
employees or any person who has served as an employee of the Investors and the
Investors’ advisors. The foregoing shall not restrict the ability of any Person
to comply with any subpoena or other legal process or respond to a request for
information from any governmental authority with jurisdiction over the party
from whom information is sought.
 
13.           (a)           The parties agree that all rights to exculpation,
indemnification and advancement of expenses now existing in favor of the current
or former directors, officers or employees, as the case may be, of the Company
or its Subsidiaries as provided in their respective certificates of
incorporation or bylaws or other organizational documents or in any
indemnification or similar agreement disclosed in the Company’s filings with the
SEC prior to the date of this Agreement shall continue in full force and effect
and shall not be amended, repealed or modified in any manner adversely affecting
the rights thereunder of any individual who prior to the  Annual Meeting were
current or former directors, officers or employees of the Company or any of its
Subsidiaries.
 
(b)           The Company shall maintain in effect the current policies of
directors’ and officers’ liability insurance and fiduciary liability insurance
maintained by the Company and its Subsidiaries (or policies with no less
favorable coverage limits and other terms) with respect to actual or alleged
acts, errors or omissions arising on or before the Annual Meeting, and shall not
amend, repeal or modify such policies in any manner adversely affecting the
rights thereunder of any individual who prior to the  Annual Meeting were
current or former directors, officers or employees of the Company or any of its
Subsidiaries.
 
(c)           Each of the current directors of the Company as of the date hereof
shall be a third party beneficiary of this Section 13.  This Section 13 shall
not be amended or eliminated without the prior written consent of a majority of
the current directors as of the date hereof (it being understood that in the
case of the death or incapacity of any such current director, the term ‘current
director’ shall refer to the estate or legal representative of such director).
 
14.           As used in this Agreement, the term (a) ”Person” shall be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) ”Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act and shall include Persons who become
Affiliates of any Person subsequent to the date of this Agreement;
(c) ”Associate” shall have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act and shall include Persons who become Associates of any Person
subsequent to the date of this Agreement; (d) ”business day” shall mean any day
other than a Saturday, Sunday or a day on which the Federal Reserve Bank of New
York is closed;
       
 
-6-

--------------------------------------------------------------------------------

 
         
(e) ”beneficially own”, “beneficially owned” and “beneficial ownership” shall
have the meaning set forth in Rule 13d-3 promulgated under the Exchange Act; (f)
“Expiration Date” means the tenth (10th) business day prior to the deadline for
a shareholder to submit nominations at the 2016 Annual Meeting in accordance
with the provisions set forth in the Company’s Bylaws in effect at such time;
and (g) “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, association, trust or other form of legal entity of which (i) more
than 50% of the outstanding voting securities are directly or indirectly owned
by such Person, or (ii) such Person or any Subsidiary of such Person is a
general partner (excluding partnerships in which such Person or any Subsidiary
of such Person does not have a majority of the voting interests in such
partnership).
          
15. Each of the Investors, severally and not jointly, represents and warrants
that (a) this Agreement has been duly authorized, executed and delivered by it
and is a valid and binding obligation of such Investor, enforceable against it
in accordance with its terms; (b) as of the date of this Agreement, such
Investor is the beneficial owner of the shares of Common Stock set forth
opposite the name of such Investor on Exhibit G; (c) neither such Investor nor
any of its Affiliates is a party to any swap or hedging transactions or other
derivative agreements of any nature with respect to the Common Stock; and (d)
other than (i) this Agreement, (ii) compensation paid prior to the date hereof
which has been disclosed to the Company prior to the date hereof and (iii)
agreements entered into prior to the date hereof, correct and complete copies of
which have been made available to the Company on or prior to the date hereof,
the Investors and their Affiliates do not have and will not have during the
Restricted Period any agreement, arrangement or understanding, written or oral,
with any Company Nominee, any current or former member of the Board or executive
officer of the Company in connection with this Agreement, pursuant to which such
individual has been or will be compensated for his or her service as a director
on, or nominee for election to, the Board, or otherwise related to the Company.
 
16. The Company represents and warrants that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;
and (b) does not and will not violate any law, any order of any court or other
agency of government, the Certificate or the bylaws of the Company, each as
amended from time to time, or any provision of any agreement or other instrument
to which the Company or any of its properties or assets is bound, or conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any such agreement or other instrument, or result in the
creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.
 
17. The Company and the Investors each acknowledge and agree that money damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach
hereof, (a) the non-breaching party will be entitled to injunctive and other
equitable relief, without proof of actual damages; (b) the breaching party will
not plead in defense thereto that there would be an adequate remedy at law; and
(c) the breaching party agrees to waive any applicable right or requirement that
a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.
        
 
-7-

--------------------------------------------------------------------------------

 
            
18. This Agreement and the Exhibits hereto constitute the only agreement between
the Investors and the Company with respect to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns. No
party may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party. Any purported transfer requiring consent without such
consent shall be void. In addition to any written consent required by Section
13, no amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the party
affected thereby, and then only in the specific instance and for the specific
purpose stated therein. Any waiver by any party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
 
19.           If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
 
20.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York. Each of the Investors and the Company
(a) irrevocably and unconditionally consents to the personal jurisdiction and
venue of the federal or state courts located in New York County, New York;
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court;
(c) agrees that it shall not bring any action relating to this Agreement or
otherwise in any court other than the such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 22 or in such other
manner as may be permitted by applicable law, shall be valid and sufficient
service thereof. Each of the parties, after consulting or having had the
opportunity to consult with counsel, knowingly, voluntarily and intentionally
waives any right that such party may have to a trial by jury in any litigation
based upon or arising out of this Agreement or any related instrument or
agreement, or any of the transactions contemplated thereby, or any course of
conduct, dealing, statements (whether oral or written), or actions of any of
them. No party shall seek to consolidate, by counterclaim or otherwise, any
action in which a jury trial has been waived with any other action in which a
jury trial cannot be or has not been waived.
 
 
-8-

--------------------------------------------------------------------------------

 
          
21. This Agreement is solely for the benefit of the parties and, except as
expressly set forth herein, is not enforceable by any other Person.
 
22.           All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:
 
If to the Company to:
          
Volt Information Sciences, Inc.
1065 Avenue of the Americas
New York, New York 10018
Attn: Sharon Stern, Senior Vice President of Legal Affairs
email: sstern@volt.com
       
with a copy (which shall not constitute notice) to:
         
Wilson Sonsini Goodrich & Rosati
Professional Corporation
1301 Avenue of the Americas, 40th Floor
New York, NY 10019
Attn:  Warren S. de Wied
email: wdewied@wsgr.com
         
If to the Investors:
           
Glacier Peak Capital LLC
500 108th Ave NE, Suite 905
Bellevue, WA 98004
Attn: John C. Rudolf
email: jr@glacierpeakcapital.com
          
with a copy (which shall not constitute notice) to:
          
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attn: Steve Wolosky, Esq.
email: swolosky@olshanlaw.com
 

 
 
-9-

--------------------------------------------------------------------------------

 
            
At any time, any party may, by notice given in accordance with this Section to
the other parties, provided updated information for notices hereunder.
 
23.           Each of the parties acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party and its counsel cooperated and participated
in the drafting and preparation of this Agreement, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
party that drafted or prepared it is of no application and is hereby expressly
waived by each of the parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.
 
24.           The Company shall reimburse the Investors for their reasonable,
itemized and documented out-of-pocket fees and expenses (including legal
expenses) incurred in connection with the matters related to the Annual Meeting,
the filing of a Schedule 13D amendment in connection with this Agreement and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed three hundred thousand dollars ($300,000) in the aggregate.
 
25.           This Agreement may be executed by the parties in separate
counterparts (including by fax, .jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.
 
26.           This Agreement shall terminate and shall be void ab initio if at
any time prior to the  Annual Meeting, the Investors beneficially own in the
aggregate less than fifty percent (50%) of the shares of Common Stock
beneficially owned by them as of the date hereof, excluding, for the avoidance
of doubt, the Proxy Shares.
 
[Signature page follows.]
 
 
 
 
 
 
 
 
 
 

 
 
-10-

--------------------------------------------------------------------------------

 
           
If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.
         

  Very truly yours,           VOLT INFORMATION SCIENCES, INC.                  
      By:  /s/ Ronald Kochman       Name: Ronald Kochman       Title: President
& CEO            

Accepted and agreed to as of the date first written above:     GLACIER PEAK
CAPITAL LLC                   By:  /s/ John C. Rudolf     Name: John C. Rudolf  
  Title: President          

                     


GLACIER PEAK U.S. VALUE FUND LP                   By:  /s/ John C. Rudolf    
Name: John C. Rudolf     Title: President          

                   

 /s/ John C. Rudolf   John C. Rudolf        

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
CERTIFICATE OF AMENDMENT
 
of the
 
CERTIFICATE OF INCORPORATION
 
of
 
VOLT INFORMATION SCIENCES, INC.
 
Under Section 805 of the Business Corporation Law
 
 
 
We, the undersigned, Ronald Kochman and Sharon Stern, being respectively, the
President and Chief Executive Officer and the Senior Vice President of Legal
Affairs and Secretary of Volt Information Sciences, Inc., a corporation
organized under the laws of the State of New York (the “Corporation”), do hereby
state and certify that:
 
1. The name of the Corporation is Volt Information Sciences, Inc. The name under
which the Corporation was formed is Volt Technical Corp.
 
2. The Certificate of Incorporation of the Corporation was filed with the office
of the Department of State of the State of New York on March 6, 1957.
 
3. The Certificate of Incorporation, as restated and amended prior to the date
hereof,  is hereby further amended, as authorized by Section 801 of the Business
Corporation Law of the State of New York, to provide for the declassification of
the Board of Directors (in Article NINTH of such Certificate of Incorporation).
To effect such amendment, Article NINTH of the Certificate of Incorporation is
hereby amended to read, in its entirety, as follows:
 
“NINTH. The business of the corporation shall be managed by the Board, which
shall consist of such number of directors, not less than three nor more than
nine, to be fixed from time to time by the shareholders or a majority of the
entire Board. Commencing with the election of directors at the 2015 annual
meeting of shareholders, which shall election shall take place immediately
following the effectiveness of the Certificate of Amendment of the Certificate
of Incorporation filed on May __, 2015, directors shall be elected annually for
terms of one year and each director shall hold office until the next succeeding
annual meeting of shareholders and until his or her successor shall be elected
and shall qualify, subject, however, to prior death, resignation, retirement,
disqualification or removal from office. Each director elected at the 2014
annual meeting of shareholders for a term expiring at the 2016 annual meeting of
shareholders shall hold office until the expiration of his or her term at the
2016 annual meeting of shareholders, in each case until his or her successor
shall be elected and shall qualify, subject, however, to prior death,
resignation, retirement, disqualification or removal from office. No decrease in
the number of directors shall shorten the term of any incumbent director. Each
director shall be at least 21 years old.


Notwithstanding the foregoing, whenever the holders of shares of any one or more
classes or series of stock (other than Common Stock) issued by the corporation
shall have the right, voting separately by class or series, to elect directors
at an annual or special meeting of shareholders, the election, term of office,
filling of vacancies and other features of such directorships shall be governed
by the terms of the Certificate of Incorporation applicable thereto.


4. The amendment of the Certificate of Incorporation set forth above was
authorized by a vote of the Board of Directors at a meeting duly called and held
on March __, 2015, a quorum being present, followed by the required vote of the
holders of a majority of all outstanding shares of the Corporation entitled to
vote thereon at the annual meeting of shareholders of the Corporation that was
duly called and held on May __, 2015, a quorum being present.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, we have executed and subscribed this Certificate of
Amendment of the Certificate of Incorporation of the Corporation and do affirm
the foregoing as true under penalty of perjury as of this __ day of May 2015.
 
 
 
 
 
Ronald Kochman
 
Sharon Stern
President and
Chief Executive Officer
 
Senior Vice President of Legal Affairs and Secretary

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
 
VOTING AGREEMENT


THIS VOTING AGREEMENT (this “Agreement”) dated as of March 30, 2015, is entered
into by and among the parties identified on the signature page hereto
(collectively, the “Shareholders”).


WHEREAS, the Shareholders are the beneficial owners of certain shares of common
stock, par value $0.10 per share (the “Common Stock”), of Volt Information
Sciences, Inc., a New York corporation (“Volt”);


WHEREAS, Volt, Glacier Peak Capital LLC, a Washington limited liability company
(“GP LLC”), Glacier Peak U.S. Value Fund, L.P., a Washington limited partnership
(“GP LP”), and John C. Rudolf, have entered into a letter agreement (the
“Agreement”) with respect to matters related to the 2015 annual meeting (the
“Annual Meeting”) of shareholders of Volt (capitalized terms used but not
defined herein have the meanings set forth in the Agreement);


WHEREAS, the Agreement contemplates that GP LLC, GP LP, John C. Rudolf and the
other Shareholders signatory hereto will enter into a voting agreement in
connection with the voting of shares of Common Stock beneficially owned by them
as of the record date for the 2015 annual meeting of shareholders (“Covered
Shares”) in favor of (x) the approval of the Amendment and (y) the election of
each of the Company Nominees;


NOW THEREFORE, the Shareholders agree as follows:


1. Voting Agreement.  Each Shareholder hereby severally and not jointly agrees
that all Covered Shares beneficially owned by it shall be represented in person
or by proxy at the Annual Meeting and that such Shareholder shall vote, or cause
to be voted, all such Covered Shares in favor of the Amendment and in favor of
the election of each of the Company Nominees. Each Shareholder shall deliver a
duly executed proxy with respect to its Covered Shares voted in accordance with
the requirements of this Agreement to Volt not less than five business days
prior to the Annual Meeting, whether or not such Shareholder intends to appear
in person at the Annual Meeting, and shall confirm such delivery in writing or
by electronic mail to each of the other Shareholders. For the avoidance of
doubt, (i) in the case of GP LLC, Covered Shares shall include all shares in
which GPC LLC holds an irrevocable proxy pursuant to that certain Voting
Agreement and Irrevocable Proxy dated as of October 28, 2014 by and among
Glacier Peak Capital LLC, Jerome Shaw, Joyce Cutler-Shaw, The Jerome and Joyce
Shaw Family Trust U/D/T dated 8/6/1969, and The Rachel Lynn Shaw Trust U/D/T
dated 11/23/2001, and (ii) in the case of Deborah Shaw and Linda Shaw, Covered
Shares shall not include shares as to which such Shareholder has shared voting
power, but such Shareholder agrees to use her reasonable best efforts to cause
such shares to be voted in the same manner as the Covered Shares.


2. Representations and Warranties. Each Shareholder severally and not jointly
represents that this Agreement constitutes a valid and binding obligation of
such Shareholder, enforceable in accordance with its terms, and that, as of the
date hereof, such Shareholder beneficially owns the shares of Common Stock set
forth on Exhibit A.
  
3.            Termination.  This Agreement, and all rights and obligations of
the parties hereunder, including the irrevocable proxy granted herein, shall
terminate on the completion of the Annual Meeting.




 
 

--------------------------------------------------------------------------------

 
 
4.            Miscellaneous.


(a)          This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.


(b)          If any term, provision or covenant herein, or the application
thereof to any circumstance, shall, to any extent, be held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions and covenants herein and the application thereof to any
other circumstances shall remain in full force and effect, shall not in any way
be affected, impaired or invalidated, and shall be enforced to the fullest
extent permitted by law.
 
(c)           Each of the Shareholders (a) irrevocably and unconditionally
consents to the personal jurisdiction and venue of the federal or state courts
located in New York County, New York; (b) agrees that it shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court; (c) agrees that it shall not bring any action relating to
this Agreement or otherwise in any court other than the such courts; and
(d) waives any claim of improper venue or any claim that those courts are an
inconvenient forum. The parties agree that mailing of process or other papers in
connection with any such action or proceeding to the address set forth on
Exhibit A or in such other manner as may be permitted by applicable law, shall
be valid and sufficient service thereof. Each of the Shareholders, after
consulting or having had the opportunity to consult with counsel, knowingly,
voluntarily and intentionally waives any right that such party may have to a
trial by jury in any litigation based upon or arising out of this Agreement or
any related instrument or agreement, or any of the transactions contemplated
thereby, or any course of conduct, dealing, statements (whether oral or
written), or actions of any of them. No party shall seek to consolidate, by
counterclaim or otherwise, any action in which a jury trial has been waived with
any other action in which a jury trial cannot be or has not been waived.
 
(d)          The Shareholders each acknowledge and agree that money damages
would not be a sufficient remedy for any breach (or threatened breach) of this
Agreement by it and that, in the event of any breach or threatened breach
hereof, (a) the non-breaching party will be entitled to injunctive and other
equitable relief, without proof of actual damages; (b) the breaching party will
not plead in defense thereto that there would be an adequate remedy at law; and
(c) the breaching party agrees to waive any applicable right or requirement that
a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.


 
(e)          This Agreement constitutes the entire agreement, and supersedes all
prior agreements and understandings, both written and oral, among the parties
hereto with respect to the subject matter hereof, and this Agreement is not
intended to confer upon any other person any rights or remedies hereunder.
 


(f)           This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement.


(g)          The parties shall execute such further documents and do any and all
such further things as may be necessary to implement and carry out the intent of
this Agreement.




[Signature page on next page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first written above.
 
 
 

GLACIER PEAK CAPITAL LLC         By:     Name:     Title:          
GLACIER PEAK US VALUE FUND, L.P.
        By:     Name:    
Title:
              John C. Rudolf                        
Deborah Shaw
                        Linda Shaw  

 
 

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Glacier Peak Capital LLC
Glacier Peak U.S. Value Fund, L.P.
500 108th Avenue N.E.
Suite 905
Bellevue, WA 98004


1,776,111 shares beneficially owned by Glacier Peak U.S. Value Fund, L.P.
2,472,130 shares subject to the irrevocable proxy pursuant to that certain
Voting Agreement and Irrevocable Proxy dated as of October 28, 2014


John C. Rudolf
c/o Glacier Peak Capital LLC
500 108th Avenue N.E.
Suite 905
Bellevue, WA 98004


406,714 shares


Linda Shaw
215 Sandy Pond Road
Lincoln, MA 01773


1,315,990 shares


Deborah Shaw
2908 Maple Avenue
Manhattan Beach, CA 90266


1,528,580 shares


 
 

--------------------------------------------------------------------------------